 

NON-COMPETE AND NON-SOLICITATION AGREEMENT

 

THIS AGREEMENT made as of the 27, day of July 2012.

 

BETWEEN:

 

SONORO ENERGY LTD., a company incorporated under the laws of the Province of
British Columbia and having an office at 1000, 600-6th Ave SW, Calgary, Alberta

 

(the “Vendor”)

 

AND:

 

PETROSONIC ENERGY, INC., a body corporate carrying on business in Nevada, U.S.A.

 

(the “Purchaser”)

 

WHEREAS the Vendor and the Purchaser have entered into an Asset Purchase and
Sale Agreement dated July 27, 2012 whereby the Vendor sold certain technology
and assets to the Purchaser (the “Asset Purchase Agreement”); and

 

WHEREAS the Vendor and Purchaser seek to enter into a non-competition and
non-solicitation agreement between them.

 

NOW THEREFORE IN CONSIDERATION OF the mutual covenants, terms and agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.Non-Competition

 

The Vendor acknowledges and agrees that, for a period of five (5) years from the
date hereof (the “Term”), it will not, without the written consent of the
Purchaser, compete with the Purchaser in any business activity or transaction
directly relating to the Assets (as such term is defined in the Asset Purchase
Agreement) anywhere in the world save and except for in the Republic of Iraq.

 

2.Non-Solicitation

 

For the duration of the Term, the Vendor acknowledges and agrees not to induce
any person who is an employee, agent, salesperson, contractor, customer,
supplier or dealer of or relating to the Purchaser as of the date of this
Agreement, or was so within the one (1) year period prior to the date of this
Agreement, to leave, to stop selling to, or stop buying from, the Purchaser or
otherwise cease dealing with the Purchaser.

 

 

 

 

3.Agreement to Modification of Restrictive Covenants

 

While the restrictions are considered by Vendor and the Purchaser to be
reasonable in all of the circumstances as of the date of this Agreement, it is
hereby agreed that if any one or more of such restrictions shall be judged to be
void as going beyond what is reasonable in all of the circumstances for the
protection of the interest of the Purchaser, but would be valid if part of the
wording thereof were deleted or the period thereof reduced or the range of
activities covered thereby reduced in scope, the said reduction shall be deemed
to apply with such modifications as may be necessary to make them valid and
effective and any such modification shall not thereby affect the validity of any
other restriction contained in this Agreement.

 

4.Independent Legal Advice

 

Vendor agrees it has have been advised by the Purchaser that it should obtain
independent legal advice in connection with the terms of this agreement. Vendor
confirms that it has either obtained such advice or chosen not to do so and that
it fully understands the terms and conditions set out herein and agrees to be
bound by them.

 

5.Notices

 

Any notice required or permitted to be made or given under this Agreement to
either party shall be in writing and shall be sufficiently given if delivered
personally, by facsimile, by email, or if sent by prepaid registered mail to the
intended recipient of such notice at their respective addresses set forth below
or to such other address as may, from time to time, be designated by notice
given in the manner provided in this Section 5:

 

in the case of the Purchaser:

 

Petrosonic Energy, Inc.

57 Valley Woods Way NW

Calgary, AB, T3B 6A5

Attention:        Art Agolli

Fax No.:          (403) 441 6919

 

with a copy to:

 

Merani Reimer LLP

Barristers & Solicitors

Suite 204, 205-9th Avenue S.E.

Calgary, Alberta, T2G 0R3

Attention:        Ashif S. Merani

Fax No:           (403) 398-0220

Tel:      (403) 261-7006

Email: ashif@meranireimer.com

 

2

 

 

in the case of the Vendor:

 

Sonoro Energy Ltd.

Suite 1000, 600 – 6th Avenue S.W.

Calgary, Alberta T2P 0S5

Attention:        David A. Little, CFO

Fax No.:          1 (888) 774-3858

Tel:                  (403) 262-3252

Email:              dlittle@sonoroenergy.com

 

with a copy to:

 

Goodmans

Suite 1900, 355 Burrard Street

Vancouver, BC V6C 2G8

Attention:       Mr. David Redford

Fax No.:         (604) 682-7131

 

Any notice shall be deemed to be given at the time of delivery or sending by
email or facsimile and the tenth (10th) day after mailing, as applicable. Any
notice or other communication delivered by had shall be deemed to have been
received when it is delivered to the recipient personally or to the applicable
address noted herein.

 

6.Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Alberta.

 

7.Legal Advice

 

The Purchaser acknowledges that it has been afforded the opportunity to obtain
independent legal advice with respect to this Agreement, and the Asset Purchase
and Sale Agreement delivered contemporaneously herewith and confirms that he is
acting of his own free will and not under duress or any undue influence.

 

8.Assignment

 

This Agreement may not be assigned by either party without the prior written
consent of the other party.

 

9.Amendment

 

This Agreement may be amended only in writing signed by the parties.

 

3

 

 

10.Headings

 

All headings in this Agreement are for convenience only and shall not be used of
the interpretation of this Agreement.

 

11.Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

 

12.Further Assurances

 

Each of the parties, upon the request of any other party, shall do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged or delivered
all such further acts, deeds, documents and assurances as may be reasonably
necessary or desirable to effect complete consummation of the transactions
contemplated by this Agreement.

 

IN WITNESS WHEREOF the parties hereto have executed these presents under their
respective seals and hands of their proper offices authorized in that behalf, as
applicable.

 



PETROSONIC ENERGY, INC.   SONORO ENERGY LTD.             Per: /s/ Art Agolli  
Per: David Little   Authorized Signatory     Authorized Signatory



  

4

 

